Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species V (Fig. 6), Species B (Fig. 7B) in the reply filed on 04/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Furthermore claim 3 (and its dependent claim 4) and 12 do not read on elected species and therefore withdrawn from consideration. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1, 10, 21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 10, 21 recite “..sensor.. on.. the ..surface” is indefinite as it is not shown or clear how it is on the surface? Appropriate correction/cancellation is required.

Claim 1, 10, 21 are indefinite as it is not clear about the meets and bounds of the claims as in the preamble “a robot” or “robot system” or “a blade of a robot” is beyond the scope of the disclosure. A language like “a robot system for transferring wafer/substrate in a semiconductor manufacturing process” is suggested.

Claims 2, 4-9, 11, 13-17, 22-23 are also rejected being dependent on rejected claims 1, 10, 21.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



4.	Claim 22 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 22 recites “a first chunking system”, “a first chunking force”, “a second chunking force” but there were nowhere the specification describes about these.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




5.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious Kim et al (KR 20070037790 A, English translation attached).

Regarding claim 1: Kim teaches in Fig. 1-3 about a robot, comprising: 
a controller 150; | 
an arm 120;
a blade 130 coupled to the arm, the blade having a first surface and a second surface that is opposite to the first surface (Fig. 3);
a first alignment sensor 141 positioned on or in the first surface of the blade and communicatively coupled to the controller; and
a second alignment sensor 142 positioned on or in the second surface of the blade and communicatively coupled to the controller.


6.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached).

Regarding claim 1: Blank teaches in Fig. 1-4 about a robot, comprising: 
a controller [0014]; | 
an arm [0002];
a blade [0049] coupled to the arm, the blade having a first surface and a second surface that is opposite to the first surface (Fig. 2-3);
a first alignment sensor 216 positioned on or in the first surface of the blade and communicatively coupled to the controller [0043]; and
a second alignment sensor positioned on or in the second surface of the blade and communicatively coupled to the controller [0043].

Blank does not explicitly talk about a second alignment sensor positioned on or in the second surface of the blade.

Kim teaches in Fig. 2-3 about a second alignment sensor 142 positioned on or in the second surface of the blade.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kim’s teachings in Blank’s device to have plurality of sensors in the blade to reduce damaged of the wafer and improve the process efficiency greatly (Kim, abstract).

7.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached) and Donoso et al. (US PGPUB 2009/0182454 A1)

Regarding claim 2: Donoso teaches in Fig. 3, [0007], [0052] wherein the blade further includes a chunk body and a plurality of discrete column structures each extending vertically from a third surface of the chunk body of the blade until a first surface of the discrete column that is distal to the chunk body of the blade, first surfaces of the plurality of the discrete columns forming the surface of the blade that interfaces with a workpiece.


8.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached) and Donoso et al. (US PGPUB 2009/0182454 A1) and further in view of Shibazaki et al. (JP 2014-3335 A)

Regarding claim 5: It is well known that in the art that wherein the plurality of column structures are dielectric as Shibazaki teaches in page 16.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

9. Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached) and Donoso et al. (US PGPUB 2009/0182454 A1) and   KR 100366264 B1 (English translation attached.)

Regarding claims 6, 7, 14-15: ‘6624 teaches in abstract wherein the blade includes an gas outlet configured to deliver a gas toward a portion of the wafer on the blade.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine ‘6624’s teaching in Blank’s device to prevent deflection of the substrate/wafer (‘6624, abstract).

10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached) and Criminale et al. (US PGPUB 2021/0378119 A1)

Regarding claim 8: Criminale teaches in Fig. 1B wherein the blade includes a chunk body having a third surface opposite the second surface of the blade, the chunk body including an electrode 153 embedded under the third surface, the electrode, when coupled to a power source, generating electrostatic charges on the third surface [0056].

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Criminale’s teachings in Blank’s device to have the well-known electrostatic chuck in the art (Criminale, [0056])

Regarding claim 9: Criminale teaches wherein the controller controls the electrode to generate various amounts of electrostatic charges [0056].

11.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Donoso et al (US PGPUB 2009/0182454 A1)

Regarding claim 10: Donoso teaches in Fig. 3-4, 7, [0052] about a blade of a robot, comprising:
a chunk body 205 having a first surface and a second surface that is opposite to the first surface;
a plurality of column structures (by having 231-2, 231-, 231-4 etc.) extending vertically from the first surface of the chunk body; and
a first alignment sensor 203 in or on the second surface of the chunk body.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Donoso et al (US PGPUB 2009/0182454 A1) in view of Kim et al (KR 20070037790 A, English translation attached)

Regarding claim 11: Donoso does not explicitly talk about further comprising a second alignment sensor in or on the first surface of the chunk body.

Kim teaches in Fig. 2-3 about a second alignment sensor 142 positioned on or in the second surface of the blade.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kim’s teachings in Blank’s device to have plurality of sensors in the blade to reduce damaged of the wafer and improve the process efficiency greatly (Kim, abstract).


13. 	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Donoso et al (US PGPUB 2009/0182454 A1) in view of Shibazaki et al. (JP 2014-3335 A)

Regarding claim 13: It is well known that in the art that wherein the plurality of column structures are dielectric as Shibazaki teaches in page 16.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

14.	Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached) and Donoso et al. (US PGPUB 2009/0182454 A1) and further in view of Criminale et al. (US PGPUB 2021/0378110 A1)

Regarding claim 16: Criminale teaches in Fig. 1B about further comprising a power source 119; and
wherein the chunk body includes an electrode 153 embedded under the first surface, the electrode, when coupled to the power source, generating electrostatic charges on the first surface.


Regarding claim 21: As explained in claim 1, Blank in view of Kim teaches about all the limitations except explicitly talking about 
wherein in operation, the controller is configured to conduct acts including:
aligning the blade of the robot with a wafer based on a reading of the first alignment sensor of the blade;
positioning the wafer on the blade;
aligning the blade with a wafer holder based on a reading of the second sensor of the blade; and
positioning the wafer on the wafer holder.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to realize Kim’s multiple sensors would perform the functions of positioning and repositioning the wafer to that the wafer can be transferred/placed properly.

15. 	Claims 22-23 are rejected under 35 U.S.C. 103 as being obvious over Blank et al (WO 2021/086745 A1) in view of Kim et al (KR 20070037790 A, English translation attached) and   KR 100366264 B1 (English translation attached.)

Regarding claim 22: ‘6624 teaches in abstract comprising a chunking system coupled to the blade, the chunking system configured to apply a first chunking force on a first portion of the wafer on the blade and apply a second chunking force on a second portion of the wafer on the blade.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine ‘6624’s teaching in Blank’s device to prevent deflection of the substrate/wafer (‘6624, abstract).

Regarding claims 14,15, 23: ‘6624 teaches in abstract wherein the blade includes an gas outlet configured to deliver a gas toward a portion of the wafer on the blade.


Allowable Subject Matter
16. 	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the chunk body includes a first electrode and a second electrode embedded under the first surface, when each coupled to the power source, the first electrode generating a first amount of electrostatic charge on a first surface region of the first surface of the chunk body, and the second electrode generating a second amount of electrostatic charge on a second surface region of the first surface of the chunk body, the first amount being different from the second amount”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897